Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  February 04, 2015

The Court of Appeals hereby passes the following order:

A15A0938. KWAME ASKIA v. DEUTSCHE BANK NATIONAL TRUST
    COMPANY.

      This case originated as a dispossessory proceeding in magistrate court.
Following an adverse ruling, Kwame Askia appealed the magistrate court’s decision
to the superior court. On August 5, 2014, the superior court entered final judgment
against Askia, who filed a notice of direct appeal to the Supreme Court on September
8, 2014. The Supreme Court transferred the case here upon finding no basis for
jurisdiction in that court. We, however, also lack jurisdiction.
      First, because the order at issue disposes of a de novo appeal from a magistrate
court decision, Askia was required to follow the discretionary appeal procedures. See
OCGA § 5-6-35 (a) (1); English v. Delbridge, 216 Ga. App. 366, 367 (454 SE2d 175)
(1995). His failure to do so deprives us of jurisdiction over this appeal.
      Second, this appeal is untimely. Although a notice of appeal generally may
be filed within 30 days of entry of the order sought to be appealed, the underlying
subject matter of an appeal controls over the relief sought in determining the proper
appellate procedure. See Rebich v. Miles, 264 Ga. 467, 467-468 (448 SE2d 192)
(1994). The underlying subject matter of this case is a dispossessory judgment. And,
pursuant to OCGA § 44-7-56, an appeal from a dispossessory judgment must be filed
within seven days of the date the judgment was entered. See Ray M. Wright, Inc. v.
Jones, 239 Ga. App. 521 (521 SE2d 456) (1999). Here, Askia filed his notice of
appeal 34 days after the superior court’s order was entered. For these reasons, we
lack jurisdiction to review this appeal, which is hereby DISMISSED.
Court of Appeals of the State of Georgia
                                     02/04/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.